



COURT OF APPEAL FOR ONTARIO

CITATION: Kent v. Kent, 2020 ONCA 483

DATE: 20200723

DOCKET: C67851

Gillese, Brown and Jamal JJ.A.

BETWEEN

Ronald Gordon Kent

Applicant (Appellant)

and

Elissa Laurel Kent, Graham William Blakely Kent

and The Estate
    of Marian Laurel Graham

Respondents (Respondents)

Ronald Kent, acting in person

Aleksandr G. Bolotenko, Phillipa C.
    Goddard and Miriam Vale Peters, for the respondents

Heard: in writing

On appeal from the order of Justice
    Stephen T. Bale of the Superior Court of Justice, dated November 27, 2019.

COSTS ENDORSEMENT

[1]

By reasons dated June 17, 2020, the appeal in
    this matter was dismissed with costs to the respondents. In our reasons for
    decision, we indicated that if the parties could not agree on the quantum of
    those costs, they could make written submissions on the same, such submissions
    to be received by the court no later than 10 days from the date of release of
    the reasons. While the respondents filed their costs submissions by the
    deadline, the court has received no costs submissions from the appellant.

[2]

The respondents seek costs on a full indemnity
    basis. They rely on their attempt to settle the matter of costs, to which the
    appellant made no response.  They also rely on rule 57.01 of the Rules of Civil
    Procedure.

[3]

We are sympathetic to the respondents position.
    However, the jurisprudence from this court shows that costs generally follow
    the event on a partial indemnity basis. The rationale for this approach is that
    a party with a right of appeal ought not to be penalized for exercising that
    right unless there is something in the conduct of the appeal itself that
    warrants sanction:
Rutman v. Rabinowitz
, 2018 ONCA 279, at para. 3. There
    is nothing in the record to indicate such conduct on the part of the appellant in
    the course of the appeal.

[4]

Accordingly, partial indemnity costs of $11,000,
    all inclusive, are ordered in favour of the respondents.

E.E. Gillese J.A.

David Brown J.A.

M. Jamal J.A.


